--------------------------------------------------------------------------------


Exhibit 10.15
 
Amended and
Restated on
January 25, 2008
 
AETNA INC.
 
1999 DIRECTOR CHARITABLE AWARD PROGRAM
 
1.
PURPOSE OF THE PROGRAM

 
 
The Aetna Inc. Director Charitable Award Program (the “Program”) allows each
eligible Director (“Director”) of Aetna Inc. (the “Corporation”) to recommend
that the Corporation make a donation of $1,000,000 to the eligible tax-exempt
organization(s) (the “Donee(s)”) selected by the Director, with the donation to
be made, in the Director’s name, in ten equal annual installments, with the
first installment to be made following the Director’s retirement.  The purpose
of the Program is to recognize the interest of the Corporation and its outside
Directors in supporting worthy educational institutions and other charitable
organizations.

 
2.
ELIGIBILITY

 
 
All persons serving as outside Directors of the Corporation as of February 1,
1999, shall be eligible to participate in the Program.  All outside Directors
who join the Corporation’s Board of Directors after that date and before January
26, 2008 are eligible to participate in the Program upon election to the
Board.  An outside Director who first joins the Corporation’s Board of Directors
after January 25, 2008 shall not be eligible to participate in the Program.

 
3.
RECOMMENDATION OF DONATION

 
 
When a Director becomes eligible to participate in the Program, he or she may
make a written recommendation to the Corporation, on a form approved by the
Corporation for this purpose, designating the Donee(s) which he or she intends
to be the recipient(s) of the corporate donation to be made on his or her
behalf.  A participating Director may revise or revoke any such recommendation
by signing a new recommendation form and submitting it to the Corporation.

 
4.
AMOUNT AND TIMING OF DONATION

 
 
Each eligible Director may choose one organization to receive a donation of
$1,000,000, or up to five organizations to receive donations aggregating
$1,000,000.  Each recommended organization must be recommended to receive a
donation of at least $100,000.  The donation will be made by the Corporation in
ten equal annual installments, with the first installment to be made shortly
after the Director’s termination of service as a Director on account of the
Corporation’s mandatory director retirement policy in effect on the date of such
termination of service (“Retirement”).  In the event of a Director’s earlier
termination of service, provided he or she has satisfied the vesting
requirements, the first installment of the donation will be made when the
Director otherwise would have reached his or her Retirement
date.  Notwithstanding the foregoing, provided that the other provisions of the
Program are satisfied, with regard to any Director currently serving as such on
January 26, 2007, the first installment shall commence shortly after the
Director reaches age 72 (or a later time if requested by the Director),
regardless of whether the Director has terminated service as a Director at that
time.  If a Director recommends more than one organization to receive a
donation, each will receive a prorated portion of each annual installment.  Each
annual installment payment will be divided among the recommended organizations
in the same proportions as the total donation amount has been allocated among
the organizations by the Director.

 
1

--------------------------------------------------------------------------------


5.         DONEES
 
 
In order to be eligible to receive a donation, a recommended organization must
initially, and at the time each donation installment is to be made, (a) qualify
to receive tax-deductible donations by the Corporation under the Internal
Revenue Code and (b) meet the then current criteria established by the Aetna
Foundation, Inc. for its matching grant program; provided, however, that United
Way, the Combined Health Appeal and any other organization conducting a
workplace campaign at Aetna not eligible for the Aetna Foundation, Inc. matching
grant program will be permitted Donees if otherwise eligible.  Upon the request
of the Corporation’s Chief Executive Officer, or in the event Aetna Foundation,
Inc. or a successor foundation is dormant or not in existence, a recommended
organization must be reviewed and approved by the Nominating and Corporate
Governance Committee.  A recommendation will be approved unless it is determined
that a donation to the organization would not be in the best interests of the
Corporation.  A Director’s private foundation will not be an eligible Donee.  If
an organization recommended by a participating Director ceases to qualify as a
Donee, and if the Director does not submit a form to change the recommendation,
the amount recommended to be donated to the organization will instead be donated
to the Director’s remaining recommended qualified Donee(s) on a prorated
basis.  If none of the recommended organizations qualify, the donation will be
made to the organization(s) selected by the Corporation.

 
6.
VESTING

 
 
A participating Director will be vested in the Program:  (a) when he or she
completes five years of Board service as an outside Director, or (b) in the
event he or she terminates service prior to the completion of five years of
service as a Director, by reason of death or disability, or (c) if there is a
Change of Control of the Corporation while he or she is actively serving on the
Board.  The term “Change of Control” shall have the same meaning as is defined
for that term in the Aetna Inc. Non-Employee Director Deferred Stock and
Deferred Compensation Plan.  For persons serving as outside Directors on
February 1, 1999, Board service as an outside Director prior to that date will
count as vesting service (including service on the Boards of Aetna Life and
Casualty Company and U. S. Healthcare, Inc.).  If a participating Director
terminates Board service (other than due to death or disability) before becoming
vested, no donation will be made on his or her behalf, provided, however, that
in the event a participating Director terminates service prior to the completion
of five years of service as a Director by reason of acceptance of a position in
government service or any other reason, all years of service will be counted
towards the vesting requirement in the event of such Director’s return to the
Board.

 
7.
FUNDING AND PROGRAM ASSETS

 
 
The Corporation may fund the Program or it may choose not to fund the
Program.  If the Corporation elects to fund the Program in any manner, neither
the participating Directors nor their recommended Donee(s) shall have any rights
or interests in any assets of the Corporation identified for such
purpose.  Nothing contained in the Program shall create, or be deemed to create,
a trust, actual or constructive, for the benefit of a Director or any Donee
recommended by a Director to receive a donation, or shall give, or be deemed to
give, any Director or recommended Donee any interest in any assets of the
Program or the Corporation.  If the Corporation elects to fund the

 
 
2

--------------------------------------------------------------------------------

 
 
 
 
Program through life insurance policies, a participating Director must cooperate
and fulfill the enrollment requirements necessary to obtain insurance on his or
her life in order to be eligible to participate or continue to participate in
the Program.  In the event a Director has cooperated and fulfilled such
requirements, but is considered to be uninsurable, such Director shall still be
permitted to participate in the Program.

 
8.
AMENDMENT OR TERMINATION

 
 
The Board of Directors of the Corporation may, at any time, without the consent
of the Directors participating in the Program, amend, suspend, or terminate the
Program.  However, once a participating Director becomes vested in the Program,
the Program may not be amended, suspended or terminated with respect to such
Director by lengthening such Director’s vesting period or by reducing the amount
or timing of a donation to be made in the name of such Director without his or
her consent, unless there has been an adverse change in laws or regulations
affecting the Program (e.g., reduction or elimination of the tax deductibility
of the donation by the Corporation).

 
9.
ADMINISTRATION

 
 
The Program shall be administered by the Nominating and Corporate Governance
Committee.  The Committee shall have plenary authority in its discretion, but
subject to the provisions of the Program, to prescribe, amend, and rescind
rules, regulations and procedures relating to the Program.  The determinations
of the Committee on the foregoing matters shall be conclusive and binding on all
interested parties.

 
10.
NON-ASSIGNMENT

 
 
A Director’s rights and interests under the Program may not be assigned or
transferred.

 
11.
GOVERNING LAW

 
 
The Program shall be construed and enforced according to the laws of the State
of Connecticut, and all provisions thereof shall be administered according to
the laws of said state.

 
12.
EFFECTIVE DATE

 
 
The Program effective date is February 1, 1999.  The recommendation of an
eligible Director will not be effective until he or she completes the Program
enrollment requirements.

 
 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 

